DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moszner et al. (US 2005/0165129).
Regarding claim 15:  Moszner et al. (US ‘129) discloses dental materials [abstract] containing silanes of Formula (I) [0028-0029, 0052] and silanes of Formula (II) [0030-0031, 0058-0060].  Moszner et al. (US ‘129) discloses Example 1, Solution 1 [Ex. 1, Soln. 1; 0121-0125; Table 1, No. 1] contains MEMO (3-methacryloxypropyl trimethoxysilane) and aminopropyl trimethoxysilane {note: aminopropyl trimethoxysilane exchanged for PFOTEOS as 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-4, 6, 8-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thalacker et al. (US 7,968,617).
Regarding claims 1-4 and 14:  Thalacker et al. (US ‘617) discloses dental adhesive compositions [abstract; 1:15-22; 2:17-19], wherein Preparative Example 1 [Prep. Ex. 1; 15:18-36] was prepared by stirring a mixture containing 3.600 g ethanol, 3.600 g distilled water, 7.360 g HEMA (2-hydroxyethyl methacrylate [15:8-9]), 7.360 g BisGMA (bisphenol A diglycidyl dimethacrylate [15:10-12]), 0.480 g MPTS (3-methacryloxypropyl trimethoxysilane [15:4-6]), 4.500 g MHP (6-methacryloxyhexyl phosphate [15:2-3]), 0.450 g CPQ (camphorquinone [15:14-15]), and 0.300 g EDMAB (ethyl 4-dimethylaminobenzoate [15:16-17]) [Prep. Ex. 1; 15:18-36].  Thalacker et al. (US ‘617) discloses 3-aminopropyltrimethoxysilane as an organosilane [8:27-9:10].
Thalacker et al. (US ‘617) does not specifically disclose Preparative Example 1 containing 3-aminopropyltrimethoxysilane.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included 3-aminopropyltrimethoxysilane based on the invention of Thalacker et al. (US ‘617), and would have been motivated to do so since Thalacker et al. (US ‘617) suggests that the composition can contain 3-aminopropyltrimethoxysilane as an organosilane [9:1, 9:9-10].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)) [MPEP 2143]; {corresponding to about: 13 wt% ethanol, 13 wt% water, 27 wt% HEMA, 27 wt% BisGMA, 0.9 wt% MPTS, 0.9 wt% 3-aminopropyltrimethoxysilane, 16 wt% MHP, 1.6 wt% CPQ and 1.1 wt% EDMAB}.
Regarding claim 6:  Thalacker et al. (US ‘617) discloses adding 1.200 g of Aerosil 200 (silica filler [9:54-64]) to the solution of Preparative Example 1 {corresponding to ~ 4.2 wt% Aerosil 200} [Prep. Ex. 1; 15:18-36].
Regarding claim 8:  Thalacker et al. (US ‘617) discloses Preparative Example 1 [Prep. Ex. 1; 15:18-36] has a viscosity of 0.08 Pas [18:30-52].
Regarding claims 9-12:  Thalacker et al. (US ‘617) discloses adhesive testing, by placing a composite material (dental restorative) onto a tooth surface having the dental material of Preparative Example 1 applied to the surface [14:14-67; 15:32-35].
Regarding claims 13 and 16:  Thalacker et al. (US ‘617) discloses one bottle adhesives [13:5-8], wherein a dental filling composition can be applied to the surface of a tooth which was coated with the inventive composition [13:32] {corresponding to the kit}.

Allowable Subject Matter
5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Thalacker et al. (US 7,968,617) does not disclose the claimed composition with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. The rejection of claim 15 based upon Moszner et al. (US 2005/0165129) is maintained.
Moszner et al. (US ‘129) was relied on for disclosing dental materials [abstract] containing silanes of Formula (I) [0028-0029, 0052] and silanes of Formula (II) [0030-0031, 0058-0060].  Moszner et al. (US ‘129) discloses Example 1, Solution 1 [Ex. 1, Soln. 1; 0121-0125; Table 1, No. 1] contains MEMO (3-methacryloxypropyl trimethoxysilane) and aminopropyl trimethoxysilane {note: aminopropyl trimethoxysilane exchanged for PFOTEOS as the silane of Formula (II) [0030-0031, 0058-0060]; see MPEP 2131.02} [Ex. 1, No. 1; 0121-0125; Table 1, No. 1].  
For the purposes of searching for and applying prior art under 35 USC 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising" (see MPEP 2111.03 and PPG, 156 F.3d at 1355, 48 USPQ2d at 1355). The instant specification teaches, "The silane composition comprises (meth)acrylate functional silane(s) and amino Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) [see MPEP 2111.03].

The rejection of claims 1-4, 6, 8-13 and 16 based upon Thalacker et al. (US 7,968,617) is maintained.
Thalacker et al. (US ‘617) was relied on for disclosing dental adhesive compositions [abstract; 1:15-22; 2:17-19], wherein Preparative Example 1 [Prep. Ex. 1; 15:18-36] was prepared by stirring a mixture containing 3.600 g ethanol, 3.600 g distilled water, 7.360 g HEMA, 7.360 g BisGMA, 0.480 g MPTS, 4.500 g MHP, 0.450 g CPQ, and 0.300 g EDMAB [Prep. Ex. 1; 15:18-36].  Thalacker et al. (US ‘617) discloses 3-aminopropyltrimethoxysilane as an organosilane [8:27-9:10].
Thalacker et al. (US ‘617) does not specifically disclose Preparative Example 1 containing 3-aminopropyltrimethoxysilane.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included 3-aminopropyltrimethoxysilane based on the invention of Thalacker et al. (US ‘617), and would have been motivated to do so since Thalacker et al. (US ‘617) suggests that the composition can contain 3-aminopropyltrimethoxysilane as an organosilane [9:1, 9:9-10].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adhesion to lithium disilicate and/or feldspar glass ceramic) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that amino functional silane and (meth)acrylate functional silane afford increased adhesion to lithium disilicate and/or feldspar glass ceramic, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Thalacker et al. (US ‘617) suggests that the composition can contain 3-aminopropyltrimethoxysilane as an organosilane [9:1, 9:9-10].  Additionally, “It is prima facie In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767